DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

All outstanding objections and rejections made in the previous Office Action, and not repeated below, are hereby withdrawn.

The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on 5/16/22.  In particular, claim 1 has been amended to further limit the amounts and the MFR.

The newly introduced limitations and/or the new claims were not present at the time of the preceding action. For this reason, the present action is properly made final.


Claim Rejections - 35 USC § 103
Claim(s) 1-3, 5-9, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0305886 (herein Phan).
As to claims 1-2, 5-6 Phan discloses a thermoplastic composition (paragraph 12-16 and examples) comprising styrenic thermoplastic block copolymer elastomer (referred to as D, paragraph 16 and 58) in amounts of 0.5 to 20 wt%, modified polyolefin polymer (referred to as C, functionalized polyolefin/compatibilizer, see paragraphs 15 and 48-54) in amounts of 0.1 to 5 wt% and unmodified polyolefin polymer (referred to as A, paragraph 13 and 41-45) in amounts of 5 to 45 wt%.  See paragraph 35 for amounts.  
The unmodified polyolefin (component A) has a melt flow rate (MFR) of 0.5 to 15 g/10min.  See paragraph 13.  The MFR of the modified polyolefin is 100 to 450 g/10min at 190 oC and 2.16 kg.  See examples, paragraph 15 and 53.  It is noted that the MFR of the unmodified polyolefin is at 230 oC (paragraph 42 and examples), however given that the higher temperature would yield a higher MFR, it is clear that the MFR of the unmodified would be lower than the modified, since material flows more at higher temperatures.  In other words, since the unmodified polyolefin has a MFR at 230 oC, 2.16 kg of at most 15 g/10min; it must have a MFR at 190 oC, 2.16 kg of less than 15 g/10min.
Thus, there is overlap with the instant claims.  Specifically for the modified polyolefin at 5 wt% overlapping with the claimed “about 5 wt%”.  It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to select any amount within the disclosed ranges, including amounts within the scope of the instant claims.  
As to claim 3, as elucidated above, the ratio must be at least 6.7:1 (100:15).  
As to claim 7-9, the modified polyolefin is maleic anhydride modified polypropylene.  See paragraph 15, 52 and examples.  
As to claim 12, the composition can comprise colorants, etc..  See paragraph 71.
As to claim 14, the ratio of modified polyolefin to elastomer is not taught in the broader disclosure, although when the elastomer is at 20 wt%, the ratio is well within the claimed range.  Moreover, the examples (e.g. table 7) show values well within the claimed range: e.g. 5:1.  


Claim(s) 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0305886 (herein Phan) in view of US 2015/0016755 (herein Sheikh).
The discussion with respect to Phan set-forth above is incorporated herein by reference.
As to claims 15-20, Phan discloses a compositing suitable for molding applications (paragraph 99).  However, Boer is silent on the specifics of the overmolding.
Sheikh disclose similar compositions comprising elastomers, etc.  See paragraph 72 through 73.   Sheikh utilizes the compositions for overmolding and methods for producing them.  See paragraph 70.  Specifically, forming a molded article by providing a rigid substrate (part)) and injection molding the composition onto the rigid substrate to cover (surround) and bonds/adheres to it completely (at least a part).  See paragraph 70-71.  Note that the overmolding process completely covers (see figures, thus no gaps), otherwise it may leak (see paragraph 65).  The rigid substrate is a metal, thermoplastic resin, etc.  See paragraph 67.
It would have been obvious to utilize the compositions of Phan to prepare the articles and methods of Sheikh and thereby arrive at claims 15-20 because one would want to utilize similar compositions to overmold products taught as suitable in the art for similar compositions.  


Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Phan requires filler that is outside the claimed range.


US 2012/0244305 (herein Chen) teaches similar compositions but the amounts are outside the claimed range. 

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340. The examiner can normally be reached M-F 8-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK S KAUCHER/Primary Examiner, Art Unit 1764